NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2008-5146

                                  BETTY J. CROUSE,

                                                Plaintiff-Appellant,

                                           v.

                                    UNITED STATES,

                                                Defendant-Appellee.

Appeal from the United States Court of Federal Claims in 07-CV-894, Judge Lawrence
                                       J. Block.

                                      ON MOTION

                                       ORDER
      The appellant moves without opposition for a 6-day extension of time, until April

21, 2009, to file her response to the court's November 7, 2008 order.

      Upon consideration thereof,

      IT IS ORDERED THAT:

      The motion is granted.

                                                FOR THE COURT


      APR 17 2009
                                                 /s/ Jan Horbalv
          Date                                  Jan Horbaly
                                                Clerk

cc:   Sallie W. Gladney, Esq.
      Deborah K. Snyder, Esq.
                                                                        matesinkaraft
s20                                                                       APR 17 2009

                                                                           JAN NORMS
                                                                              CIERK